DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: L4, L40, g, and h.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  
In regards to claim 1, line 3, the phrase “at the time of a collision” should be inserted after the phrase “of a vehicle,” in line 5, the phrase “a normal time” should be changed to “a normal operation,” in line 7, the phrase “lifts up the latch body at a time of pop-up” should be changed to “lifts up the latch body to a lifted state at a time of pop-up,” in line 11, the phrase “a second guide portion” should be changed to “a first guide portion,” in line 13, the phrase “another one” should be changed to “the other one” since there are only two items, i.e. the slider and the position holder, are listed, and in lines 13 and 14, the phrase “a second engagement portion” should be changed to “a first engagement portion.”
In regards to claim 2, line 3, the phrase “a first guide portion” should be changed to “a second guide portion” and the phrase “a direction” should be changed to “the direction,” in line 4, the phrase “another one” should be changed to “the other one” since there are only two items, i.e. the base plate and the latch body, are listed, in lines 4 and 5, the phrase “a first engagement portion” should be changed to “a second engagement portion,” and in line 5, the phrase “the first guide portion” should be changed to “the second guide portion.”
In regards to claim 4, line 3, the phrase “another one” should be changed to “the other one,” and in line 5, the phrase “a lifted state” should be changed to “the lifted state.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 4, it is unclear which portion of the vehicle body applicant considers as the “side,” since no other structure of the vehicle body is recited in the claim.  It is understood from the specification that the position holder holds a position of the latch body on the vehicle body, and will be examined as such.  See claim objections above.
In regards to claim 1, line 5, it is unclear what time applicant considers as the “normal time,” since the claim has not recited a time or operation of the device that is abnormal.  It is understood from the specification that the latch body is lifted up at the time of a collision, and that the normal time or normal operation of the device is when the position holder holds the position of the latch body on the vehicle body and will be examined as such.  See claim objections above.
In regards to claim 1, lines 11 and 13, it is unclear how the device can include a second guide portion and a second engagement portion, when the claim does not recite a first guide portion and a first engagement portion.  For examination purposes, the second guide portion will be considered as a first guide portion and the second engagement portion will be considered as a first engagement portion, with claim 2 reciting the second guide and engagement portions.  See claim objections above.
In regards to claim 2, line 3, the relationship between the “direction of movement of the latch body,” as recited in claim 2, and the “direction of movement of the latch body,” as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “direction of movement of the latch body” of claim 2 is equivalent to the “direction of movement of the latch body” of claim 1, and will be examined as such.  See claim objections above.
In regards to claim 4, line 5, the relationship between the “lifted state” of the latch body, as recited in claim 4, and the “time of pop-up,” as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the actuator lifts up the latch body to the lifted state at the time of pop-up, and will be examined as such.  See objections to claims 1 and 4 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP 2014015112 A).
In regards to claim 1, Kobayashi et al. discloses a vehicle latch device comprising: a latch body 50 capable of being lifted up in a state of latching a hood of a vehicle at the time of a collision (Figure 10); a position holder 14 that holds a position of the latch body on a vehicle body during a normal operation (Figure 9); an actuator 40 that is interposed between the latch body and the position holder and lifts up the latch body to a lifted state at a time of pop-up (Figure 10); and a slider 51 that is moved by the actuator (movement from Figure 9 to Figure 10), wherein the latch body and the position holder are coupled by a pair of link mechanisms 62 disposed side by side in a horizontal direction (Figures 9 and 10), one of the slider and the position holder has a first guide portion (right hand component 14e in Figure 10) formed along a direction of movement of the latch body, and the other one of the slider and the position holder has a first engagement portion (right hand component 62p, Figure 10) movably engaged with the first guide portion.
In regards to claim 2, Kobayashi et al. discloses that the position holder has a base plate (Figure 10), one of the base plate and the latch body Page 2 of 4Application No.: 17/210659Amendment Dated: January 17, 2022has a second guide portion (left hand component 14e in Figure 10) formed along the direction of movement of the latch body, and the other one of the base plate and the latch body has a second engagement portion (left hand component 62p in Figure 10) movably engaged with the second guide portion.
In regards to claim 4, Kobayashi et al. discloses a latching hole 14g is formed in one of the base plate and the latch body, and the other one of the base plate and the latch body includes a locking member 400 that, when the latch body is lifted up by the actuator, engages with the latching hole to thereby maintain the latch body in a lifted state (engages the latching hole in Figure 14, with the latch body possessing the locking member 400 because it is coupled to and cooperates with the locking member via at least component 51).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 22, 2022